UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-2207



OLLYE TINE SNOW REYNOLDS; BOBBY O. REYNOLDS,

                                           Plaintiffs - Appellants,

     versus


FAIRFAX COUNTY PUBLIC SCHOOLS; THE FAIRFAX
COUNTY SCHOOL BOARD; ROBERT SPILLANE, Former
Superintendent; ALLEN LEIS, Former Director of
Personnel, then Deputy Superintendent, now
Interim Superintendent, Fairfax County Public
School System (as employees and individuals);
LOUDOUN COUNTY PUBLIC SCHOOLS; MANASSAS CITY
PUBLIC SCHOOLS; FALLS CHURCH CITY PUBLIC
SCHOOLS; ARLINGTON COUNTY PUBLIC SCHOOLS,

                                            Defendants - Appellees,

          and


SAINT MARY’S COLLEGE,

                                                          Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-97-1592-A)


Submitted:    January 29, 1999             Decided:   March 22, 1999
Before WILKINS and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ollye Tine Snow Reynolds, Bobby O. Reynolds, Appellants Pro Se.
John Francis Cafferky, Ingo Frank Burghardt, HUNTON & WILLIAMS,
McLean, Virginia; Richard Mark Dare, Merrell B. Renaud, HAZEL &
THOMAS, P.C., Falls Church, Virginia; Martin Ritchie Crim, SMITH &
DAVENPORT, Manassas, Virginia; Carol Winfield McCoskrie, COUNTY
ATTORNEY’S OFFICE, Arlington Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ollye Tine Snow Reynolds and Bobby O. Reynolds appeal the dis-

trict court’s order dismissing this action for failure to state a

claim upon which relief could be granted.     We have reviewed the

record and the district court’s order and find no reversible error.

Accordingly, because the Plaintiffs failed to state a claim, we

affirm. See Reynolds v. Fairfax County Pub. Schs., No. CA-97-1592-

A (E.D. Va. July 13, 1998).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                           AFFIRMED



                                  2